 1 Joseph S. Messer (IL State Bar No. 6200036)
   jmesser@messerstrickler.com
 2 MESSER STRICKLER, LTD.
   225 W. Washington, Suite 575
 3
   Chicago, IL 60606
 4 (312) 334-3440 (Phone)
   (312) 334-3473 (Fax)
 5 Pro Hac Vice

 6 James Louis Kohl (State Bar No. 120808)

 7 jamesk.legal@gmail.com
   795 Folsom Street, First Floor
 8 San Francisco, California 94107
   (415) 848-2450 (Phone)
 9 (415) 848 2301 (Fax)

10 Attorneys for Plaintiffs DANIEL BRUNO,

11 individually and on behalf of others similarly
   situated
12
                                UNITED STATES DISTRICT COURT
13                            EASTERN DISTRICT OF CALIFORNIA
14
   DANIEL BRUNO, Individually and on behalf           Case No. 2:17-cv-00327-WBS-EFB
15 of others similarly situated,

16                 Plaintiff,                         JOINT STIPULATION OF DISMISSAL
                                                      WITHOUT PREJUDICE AS TO
17          v.                                        DEFENDANT JOHN MCGINLEY AND
                                                      [PROPOSED] ORDER
18 EQUIFAX INFORMATION SERVICES,
   LLC; GENEVA FINANCIAL SERVICES,
19 INC.; MARK HASSAN; GENEVA

20 MOTORS, INC. d/b/a GENEVA FINANCIAL
   SERVICES, ROBERT MCGINLEY,
21 KAMIES ELHOUTY, JOHN MCGINLEY,
   ANDY MITCHELL, and REBS SUPPLY,
22 INC. d/b/a REBS MARKETING, INC.,

23                 Defendants.
24

25          Pursuant to a settlement of the above-captioned class action and Federal Rule of Civil

26 Procedure 41(a)(1)(A), it is hereby stipulated by and between Plaintiff Daniel Bruno (“Plaintiff”)
27 and Defendant John McGinley (“Mr. McGinley”) and that all claims for relief in the above-
      JOINT STIPULATION OF DISMISSAL                                 CASE NO. 2:17-CV-00327-WBS-EFB
28    WITHOUT PREJUDICE AS TO
      DEFENDANT JOHN MCGINLEY
 1 captioned action, as they pertain to Mr. McGinley only, be dismissed without prejudice. This

 2 Stipulation of Dismissal shall not affect Plaintiff’s claims against any party other than Mr.
   McGinley. Plaintiff and Mr. McGinley shall bear their own costs, including attorneys’ fees, with
 3
   respect to the claims dismissed hereby.
 4

 5
     DATED: August 13, 2019
 6
                                                By:     /s/ Joseph Messer
 7                                                     Joseph Messer (pro hac vice)
 8                                                     Messer Strickler, Ltd.
                                                       225 W. Washington St., Suite 575
 9                                                     Chicago, IL 60602
                                                       (312) 334-3442 (Phone)
10                                                     (312) 334-3473 (Fax)
                                                       jmesser@messerstrickler.com
11

12                                                     Attorneys for Plaintiffs DANIEL BRUNO,
                                                       Individually and behalf of all others
13                                                     similarly situated

14                                                     /s/ John McGinley
                                                       3121 Devonshire Dr. Plano, TX 75075
15                                                     (214) 931 3773 (Phone)
                                                       jmcginley240@gmail.com
16

17                                                     Defendant John McGinley

18

19

20

21

22 IT IS SO ORDERED.

23 Dated: August 13, 2019

24

25

26
27
     JOINT STIPULATION OF DISMISSAL               2                CASE NO. 2:17-CV-00327-WBS-EFB
28   WITHOUT PREJUDICE AS TO
     DEFENDANT JOHN MCGINLEY
